Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,7,9-14,17,19,20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al (PG Pub 2020/0058824 A1).
Regarding claim 1, Jang teaches a display apparatus, comprising: 2a circuit board (CP, fig. 1B); and 3a plurality of pixels (paragraphs [0004][0005]) arranged on the circuit board, 4wherein: sat least one of the pixels includes a first light emitting device (LE1) and a second light emitting 6device (LE2) spaced apart from each other (spaced apart by layer 114; or 106 and 104 of LE1 are spaced apart from LE2); 7the first light emitting device includes a first LED stack configured to generate light 8having a first peak wavelength (paragraphs [0048][0049]); and 9the second light emitting device includes a second LED stack configured to generate light 10having a second peak wavelength (paragraphs [0048][0049]), and a third LED stack (LE3) disposed on the second LED stack and iiconfigured to generate light having a third peak wavelength (paragraphs [0048][0049]).  
Regarding claim 17, Jang teaches the display apparatus of claim 1, wherein the upper surface of the second light 2emitting device is placed higher than that of the first light emitting device (fig. 1B).  
Regarding claim 19, Jang teaches the display apparatus of claim 1, wherein: 2each of the first, second, and third LED stacks includes a first conductivity type 3semiconductor layer (102,202,302, fig. 1B) and a second conductivity type semiconductor layer (106,206,306); and 4the second light emitting device includes a common anode electrode electrically 5connected to the second conductivity type semiconductor layers of the second and third LED 6stacks, or a common cathode electrode electrically connected to the first conductivity type semiconductor layers of the second and third LED stacks (214, paragraph [0110]).  
36 Regarding claim 10, Jang teaches the display apparatus of claim 9, wherein the first conductivity type semiconductor layer or the second conductivity type semiconductor layer of the first LED stack 3is electrically connected (through layers AC1, paragraphs [0102][0110][0113]) to the common anode electrode or the common cathode electrode.  
Regarding claim 111, Jang teaches the display apparatus of claim 9, wherein the first light emitting device includes 2at least two active layers stacked using a tunnel junction (multiple quantum wells, MQW, paragraph [0048]).  
Regarding claim 112, Jang teaches the display apparatus of claim 9, further comprising a bonding layer (AC2, fig. 1B) electrically 2connecting the second conductivity type semiconductor layer of the second LED stack and the 3second conductivity type semiconductor layer of the third LED stack.  
Regarding claim 113, Jang teaches (display in fig. 1A rotated counterclockwise by 90⁰) the display apparatus of claim 1, wherein: 2the circuit board extends in a lateral direction and in a vertical direction with respect to a 3displayed screen; and 4the first and second light emitting devices in the same pixel are spaced apart in the svertical direction.  
Regarding claim 114, Jang teaches a light emitting device for a display, comprising: 2a lower LED stack (LE2, fig. 1B) including a first conductivity type semiconductor layer (202) and a second 3conductivity type semiconductor layer (206); 4an upper LED stack (LE3) disposed on the lower LED stack and including a first conductivity 5type semiconductor layer (302) and a second conductivity type semiconductor layer (306); a bonding material layer (318) bonding the lower LED stack and the upper LED stack; and 37a common electrode (214) electrically connected to the second conductivity type semiconductor 8 layers of the lower and upper LED stacks or to the first conductivity type semiconductor layers 9of the lower and upper LED stacks, 10wherein the light emitting device is configured to emit light having only two peak 11wavelengths (paragraphs [0048][0049]).  
Regarding claim 117, Jang teaches the light emitting device for a display of claim 14, further comprising individual 2electrodes (P2 and P3, fig. 1B) electrically connected to the first conductivity type semiconductor layers or the second 3conductivity type semiconductor layers, respectively.  
38 Regarding claim 19, Jang teaches (see claim 1) a display apparatus, comprising: a circuit board; and 3a plurality of pixels arranged on the circuit board, 4wherein: 5at least one of the pixels includes a first LED stack configured to generate light having a 6first peak wavelength; 7a second LED stack spaced apart from the first LED stack and configured to generate 8light having a second peak wavelength; and 9a third LED stack disposed on the second LED stack and configured to generate light 10having a third peak wavelength.  
Regarding claim 120, Jang teaches (see claim 13) the display apparatus of claim 19, wherein: 2the circuit board extends in a lateral direction and a vertical direction with respect to a 3displayed screen; and 4the first and second light emitting stacks in the same pixel are spaced apart in the vertical sdirection.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4,15,21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al (PG Pub 2020/0058824 A1).
Regarding claim 12, Jang remains as applied in claim 1 above.
Jang does not teach the first peak wavelength is longer than 2the second and third peak wavelengths.  
Jang teaches the LEDs are to be used for displaying color images by using red, green, and blue LEDs (paragraphs [0004][0005]).  Jang also teaches LE1, LE2, and LE3 emit light with different peaks (paragraphs [0048][0049]).
It would have obvious to the skilled in the art before the effective filing date of the invention to make each of LE1, LE2, and LE3 to emit one of red, green, and blue light, for the benefit of displaying color images by using red, green, and blue light and mixing them (paragraphs [0004][0005]).
As a result it would have obvious to the skilled in the art before the effective filing date of the invention to make the first peak wavelength, such as red, is longer than 2the second and third peak wavelengths, such as green and blue.  
Regarding claims 13 and 4, they are obvious over Jang for the same reasons stated in claim 2.
Regarding claims 115 and 21, they are obvious over Jang for the same reasons stated in claim 2.
Allowable Subject Matter
Claims 5,6,8,16,18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art does not teach
“a light blocking material covering side surfaces of the first light emitting device and the second light emitting device” (claim 5) since Jang teaches blocking material is unnecessary because of the spacing between the light emitting devices;
“the upper surfaces of the first light 2emitting device and the second light emitting device are placed at substantially the same 3elevation” (claim 8);
“light emitting from the upper LED stack is configured to be emitted to the outside 5through the lower LED stack” (claim 16) since Jang teaches light is extracted through DR3, fig. 1C (paragraph [0059]);
“a substrate 2disposed under the lower LED stack” (claim 18) since Jang teaches substrate 100 is removed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899